Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-20-00085-CV

                                       Eliza FLORES,
                                          Appellant

                                              v.

                HEB GROCERY COMPANY, LP d/b/a Joe V’s Smart Shop,
                                Appellee

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-CI-13876
                       Honorable Angelica Jimenez, Judge Presiding

 BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
the appeal are taxed against the party who incurred them.

       SIGNED April 22, 2020.


                                               _________________________________
                                               Liza A. Rodriguez, Justice